 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    FRANK LEE DEARWESTER,                              No. 2:19-cv-0124 KJM CKD P
12                       Plaintiff,
13           v.                                          ORDER
14    UNITED STATES OF AMERICA, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 16, 2021, the magistrate judge filed findings and recommendations, which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has filed objections to the

23   findings and recommendations. ECF No. 32.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis.

27   Plaintiff’s objections do not address the magistrate judge’s findings and recommendations or why

28   he did not comply with the order filed on March 16, 2021, which directed him to pay the filing
                                                         1
 1   fee. His objections instead explain his difficulties in conducting legal research during the
 2   COVID-19 pandemic and his frustration with the defendants’ alleged failures to respond to his
 3   requests under the Freedom of Information Act. The court does not doubt that the pandemic has
 4   frustrated many incarcerated plaintiffs who have pursued civil rights claims without the benefit of
 5   counsel, including Mr. Dearwester, but he has not identified errors in the magistrate judge’s
 6   findings and recommendation to dismiss; nor can this court.
 7          Accordingly, IT IS HEREBY ORDERED that:
 8          1. The findings and recommendations filed March 16, 2021, are adopted in full; and
 9          2. This action is dismissed without prejudice.
10   DATED: June 24, 2021.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
